DETAILED ACTION
	This is a third office action in response to amendments filed 08/27/2021. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Based on the amendments made, the claims have overcome the previous prior art rejection.  The prior art of record discloses a robotic arm that withdraws when a force is applied to and detected by the robotic arm where the arm is withdrawn when the detected force reaches a predetermined threshold (Haddadin US 10464210, Takeuchi US 20170266815, Naitou US 20160243705, Takahashi US 20160207197). However, the prior art does not disclose withdrawing the robotic arm in a direction opposite from the direction in which the largest force of a plurality of detected forces is detected. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Allowable Subject Matter
	Claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666